            Case 1:21-cv-04686-RA Document 12 Filed 07/27/21 Page 1 of 1
                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 07/27/2021


 HERIKS AGOSTO-RAMOS,

                              Plaintiff,
                                                                No. 21-CV-4686 (RA)
                         v.
                                                                          ORDER
 BLUE SKY TRANSPORT, LLC, and
 MARIUS GROZONIN,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         The initial case management conference that was previously scheduled for July 23, 2021 is

hereby rescheduled to August 6, 2021 at 10:30 a.m. Unless there are any updates on the status of the

case beyond what was contained in the parties’ previous joint submissions, see Dkts. 8, 10, the

parties need not submit anything further in advance of this conference.

         The Court will hold this conference by telephone. The parties shall use the dial-in

information provided below to call into the conference: Call-in Number: (888) 363-4749; Access

Code: 1015508. This conference line is open to the public.

SO ORDERED.

Dated:      July 27, 2021
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
